Citation Nr: 0914989	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for numbness of the 
fingers, as secondary to service-connected epicondylitis of 
the left elbow.

3.  Entitlement to service connection for headaches, to 
include as secondary to vasomotor rhinitis or post traumatic 
stress disorder, or as due to undiagnosed illness.

4.  Entitlement to service connection for cough, to include 
as secondary to service-connected vasomotor rhinitis or as 
due to undiagnosed illness.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to an initial compensable disability rating 
for vasomotor rhinitis.

7.  Entitlement to an initial compensable disability rating 
for epicondylitis of the left elbow.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Thereafter, he had periods of 
active duty for training in the Army Reserve from May 2004 to 
December 2006.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and May 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

In March 2007, the Veteran withdrew his request for a Travel 
Board hearing.  See 38 C.F.R. § 20.704(e) (2008).

The Board notes that the Veteran did not assert a claim for 
entitlement to service connection for cough as part of his 
original May 2004 claim.  Accordingly, the RO did not 
consider the issue of cough in its January 2005 rating 
decision.  However, in a January 2006 statement, received by 
the RO in February 2006, the Veteran stated that he had a 
"relentless severe cough" and that this condition was not 
present before serving in the military.  In a June 2006 
Statement of the Case, the RO denied for the first time 
service connection for cough, to include as due to 
undiagnosed illness.  Such issue should have first been 
addressed in a rating decision.  However, the Veteran's 
August 2006 VA Form 9 is construed as a valid and timely 
Notice of Disagreement to the June 2006 denial of this issue.  
The issue was readjudicated and denied in a March 2007 
Supplemental Statement of the Case.  The Veteran's VCAA 
notice response in March 2007 (in which he stated that he had 
no further evidence to give to VA and asked that VA decide 
his claim as soon as possible) is construed as a valid and 
timely Substantive Appeal with regard to this issue.  
Therefore, despite the irregular procedural history, the 
Board will accept jurisdiction over the issue of entitlement 
to service connection for cough.  See 38 C.F.R. § 20.200 
(2008).  

For reasons explained below, the issues of entitlement to 
service connection for headaches; entitlement to service 
connection for cough; entitlement to service connection for a 
low back disability, including spina bifida occulta; 
entitlement to an initial compensable disability rating for 
vasomotor rhinitis; and entitlement to an initial compensable 
disability rating for epicondylitis of the left elbow are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The Veteran's pruritis (itching) of the right thigh began 
in active service.

2.  The Veteran's numbness of the fingers is directly related 
to his service-connected epicondylitis of the left elbow.


CONCLUSIONS OF LAW

1.  Pruritis of the right thigh, residual of injury to a 
distal superficial cutaneous branch of the femoral nerve 
(claimed as a skin disability), was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

2.  Numbness of the fingers is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition to grant the claims 
for service connection for a skin disability and for numbness 
of the fingers, the Board finds that no discussion of VCAA 
compliance is necessary at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




Pruritis Right Thigh

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to direct 
service connection, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran claims that he is entitled to service connection 
for a skin disability.  Specifically, he contends that an 
itchy area of skin on his right thigh originated from his 
service in Baghdad, Iraq, resulting either from environmental 
exposures or from a nerve injury to his right thigh while 
carrying out his military duties.

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of itchy skin on his 
right thigh.  However, he did report on an August 2003 post-
deployment health assessment form that he had been exposed to 
multiple environmental toxins.  A few days prior to his 
discharge from service, the Veteran filed his claim for 
service connection for unexplained itching of his skin.

He underwent a VA examination in November 2004.  On that 
occasion, in the region of the right anterior thigh, the 
Veteran had an oblong area of constant pruritus, measuring 
approximately three centimeters in diameter.  This area was 
not tender, and there was no excoriation.  The examiner 
commented that the etiology of this pruritus was 
undetermined.

The Veteran underwent another VA examination in November 
2006.  On that occasion, he reported that the itchy patch on 
his right thigh (i.e., pruritus) had begun in May 2003, while 
he was serving overseas and exposed to chemicals.  
Examination revealed no rash or visible lesion on the right 
thigh, but the Veteran reported that he had previously 
scratched the itchy area to the point that it would bleed.  
An accompanying neurological examination revealed that this 
itchy, painful patch on the Veteran's right thigh was 
specifically attributable to an unrecognized trauma or 
contusion to a branch of the superficial femoral cutaneous 
nerve.

The Veteran underwent further VA neurological testing in 
January 2007.  At that time, with regard to the Veteran's 
small area of sensory alteration on the distal right anterior 
thigh, the examiner concurred that the Veteran had sustained 
an injury to a superficial cutaneous nerve.  Specifically, 
the examiner stated: "It would seem that sometime in Iraq 
apparently he must have had some sort of contusion or trauma 
most likely, unrecognized, yielding a fairly fixed small 
distal branch of the femoral sensory branch of the femoral 
nerve impaired."

In a May 2007 statement, the Veteran gave numerous 
explanations as to why his service treatment records are 
negative for any complaints, diagnosis, or treatment of itchy 
skin on his right thigh.  He also stated that, while he could 
not recall any specific in-service trauma or injury to his 
right thigh which would have caused his current nerve damage 
in that area, he explained that injuries to all parts of his 
body, including his right thigh, were very common and 
frequent during the execution of his service duties while 
serving in Iraq.

Given the medical and lay evidence outlined above, and after 
resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's pruritis of the right thigh began in 
active service.  See 38 U.S.C.A. §§ 1110, 1154(b) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).  Significantly, the 
November 2006 examiner determined that the itchy patch of 
skin on the Veteran's right thigh was specifically 
attributable to an unrecognized trauma or contusion to the 
femoral nerve, and the January 2007 examiner opined that the 
Veteran did sustain an unrecognized trauma or contusion while 
serving in Iraq which resulted in his current femoral nerve 
impairment (manifested by itchiness in the right thigh area).   
The condition was noted to involve a minor distal superficial 
cutaneous branch of the femoral sensory branch of the femoral 
nerve.  Moreover, the Veteran acknowledged having the itchy 
skin on a claim received by VA prior to his discharge from 
service.  Thus, service connection for this disability is 
warranted.  


Numbness of the Fingers

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran claims that he is entitled to service connection 
for numbness of the fingers.  Specifically, he contends that 
such disability is related to his service-connected 
epicondylitis of the left elbow.  In its January 2005 rating 
decision, the RO granted service connection for epicondylitis 
of the left elbow and assigned a 0 percent rating, effective 
June 1, 2004.

The Veteran underwent a VA examination in November 2004.  On 
that occasion, he reported that he had pain in his left elbow 
that occasionally radiated down the arm to the wrist, and 
that he occasionally had numbness in the little finger of his 
left hand.

The Veteran underwent another VA examination in November 
2006.  On that occasion, the Veteran was diagnosed with 
intermittent irritation of the left ulnar nerve, resulting in 
finger numbness.  It was noted that nerve dysfunction, 
neuritis, and neuralgia were all present, but that paralysis 
was absent.  A CT scan of the Veteran's head, as well as 
nerve conduction velocity testing, yielded normal results.  
The examiner opined that the numbness in the Veteran's 
fingers was at least as likely than not a manifestation of 
his left elbow epicondylitis.

After resolving all doubt in the Veteran's favor, the Board 
concludes that the preponderance of the evidence supports the 
Veteran's claim for service connection for numbness of the 
fingers, as secondary to service-connected epicondylitis of 
the left elbow.  Thus, service connection for numbness of the 
fingers is warranted on a secondary basis.


ORDER

Entitlement to service connection for pruritis of the right 
thigh, residual of injury to a distal superficial cutaneous 
branch of the femoral nerve (claimed as a skin disability) is 
granted.

Entitlement to service connection for numbness of the 
fingers, as secondary to service-connected epicondylitis of 
the left elbow, is granted.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's five 
remaining claims.

With regard to the issue of headaches, the Veteran contends 
that he is entitled to service connection on either a direct 
basis, a secondary basis (to service-connected vasomotor 
rhinitis or to service-connected PTSD), or on the basis of 
being an undiagnosed Gulf War illness under 38 C.F.R. 
§ 3.317.  Service treatment records reflect complaints of 
headaches in service in April 2001, October 2001, August 
2002, and August 2003.  On a March 2004 report of medical 
history, the Veteran noted that he had frequent or severe 
headaches related to sinus symptoms.  At a November 2004 VA 
examination, the Veteran reported having two types of 
headaches: one type that accompanied sinusitis and rhinitis 
episodes, and one type that was severe and thought to be 
produced in part by anxiety.  At a November 2006 VA 
examination, the Veteran again reported experiencing 
headaches both with and without the accompaniment of sinus 
symptoms.  The November 2006 examiner opined that, because an 
accompanying CT scan had revealed no sinusitis, it was more 
likely than not that the Veteran's headaches were not related 
to a sinus condition.  On remand, the Veteran should be 
provided with notice of what type of information and evidence 
is needed to substantiate a claim for service connection on a 
secondary basis.  He should also be afforded a new VA 
examination so that an examiner may provide an opinion as to 
whether there is a relationship between his current headaches 
(all types) and his in-service headaches, service-connected 
rhinitis, and service-connected PTSD, or whether his 
headaches represent an undiagnosed illness related to his 
Gulf War service.

With regard to the issue of cough, the Veteran contends that 
he is entitled to service connection on either a direct 
basis, a secondary basis (to service-connected vasomotor 
rhinitis), or on the basis of being an undiagnosed Gulf War 
illness under 38 C.F.R. § 3.317.  Service treatment records 
reflect complaints of cough in service in June 2000 and April 
2001.  On a June 2002 post-deployment health assessment form, 
the Veteran expressed concern that he had been exposed to 
environmental, occupational, and combat or mission-related 
agents while serving as part of Operation Enduring Freedom 
from March 2002 to June 2002.  On an August 2003 post-
deployment health assessment form, the Veteran reported that 
he had been exposed to the following while serving as part of 
Operation Iraqi Freedom from December 2002 to July 2003: 
environmental pesticides like area fogging (often); smoke 
from oil fire (sometimes); smoke from burning trash or feces 
(often); vehicle or truck exhaust fumes (often); tent heater 
smoke (sometimes); JP8 or other fuels (often); solvents 
(sometimes); industrial pollution (sometimes); sand/dust 
(often); and unexploded/exploded devices.  On a March 2004 
report of medical history, the Veteran noted that he had a 
chronic cough or cough at night related to sinus symptoms.  
In a January 2006 statement, the Veteran asserted that he had 
a relentless and severe cough that was not present before 
serving in the military.  At a November 2006 VA examination, 
the Veteran reported a chronic cough beginning in 2002 when 
he was exposed to oil and trash fires in Afghanistan.  On 
remand, the Veteran should be provided with notice of what 
type of information and evidence is needed to substantiate a 
claim for service connection on a secondary basis.  He should 
also be afforded a new VA examination so that an examiner may 
provide an opinion as to whether the Veteran's cough meets is 
related to a diagnosed disability and if so whether there is 
a relationship between his current cough and his in-service 
cough or service-connected rhinitis, or whether his condition 
represents an undiagnosed Gulf War illness .

With regard to the issue of a low back disability, including 
spina bifida occulta, the Veteran contends that he is 
entitled to service connection on a direct basis.  Service 
treatment records from his time on active duty reflect a 
complaint of back pain in August 2003.  Service treatment 
records from his time on active duty for training reflect 
that the Veteran had X-rays taken of his lumbar spine in 
August 2006, which revealed normal results with the exception 
of a spina bifida occulta at S1.  The Veteran complained of 
back pain from September 2006 through December 2006, 
described as occurring after intense physical exertion and 
while wearing body armor during training exercises.  On 
remand, the Veteran should be afforded a VA examination with 
X-rays to determine the current nature of his low back 
disability and to see if any conditions in addition to spina 
bifida occulta are present.  If only spina bifida occulta is 
present, then the examiner should provide an opinion as to 
whether the spina bifida occulta was aggravated during active 
service, resulting in permanent worsening beyond natural 
progress.  If any additional low back disability is present, 
then the examiner should also provide an opinion as to 
whether there is a relationship between such disability and 
his in-service back pain.

With regard to the issue of vasomotor rhinitis, the Veteran 
contends that he is entitled to an initial compensable 
disability rating.  Such disability has been rated at 0 
percent, effective June 1, 2004, under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  In an August 2004 VA treatment record, 
the Veteran's nose was evaluated as normal.  At a November 
2004 VA examination, the Veteran reported that when he had 
severe nasal congestion due to rhinitis, he would have 
trouble breathing through his nose.  At the time of this 
November 2004 examination, he presented with mild to moderate 
rhinitis with some crusting and inflammation, and he was not 
aware that he had a lot of congestion.  It was noted that 
there was slightly better air flow from the left nostril as 
compared with the right, but no percentages of obstruction 
were provided.  The mucous membranes throughout the Veteran's 
nose were normal.  He was diagnosed with vasomotor rhinitis.  
At a November 2006 VA examination, there were no signs of 
nasal obstruction; there was no permanent hypertrophy of 
turbinates from bacterial rhinitis; and nasal polyps were 
noted to be present.  However, in a December 2006 VA 
treatment record, the Veteran's nose was evaluated as normal.  
In addition, a January 2007 CT scan of the Veteran's sinuses 
revealed that his nasal cavity was normal.  On remand, the 
Veteran should be afforded a new VA examination to determine 
the current extent of his vasomotor rhinitis, to include a 
specific finding as to whether he currently has nasal polyps.  
The examiner should also be asked to determine whether the 
January 2007 CT scan was a valid indicator of the presence or 
absence of nasal polyps and to provide an explanation as to 
why the January 2007 CT scan showed a normal nasal cavity 
when nasal polyps were found at the November 2006 examination 
only two months prior.

With regard to the issue of epicondylitis of the left elbow, 
the Veteran contends that he is entitled to an initial 
compensable disability rating.  Such disability has been 
rated at 0 percent, effective June 1, 2004, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5022.  In an August 2004 VA 
treatment record, the Veteran reported that his daily 
activities were affected by his left elbow pain.  An August 
2004 VA X-ray of the left elbow was negative for any 
findings.  At a November 2004 VA examination, the Veteran 
complained of pain in his left elbow, as well as some 
weakness and stiffness after inactivity.  Upon examination in 
November 2004, the Veteran's left elbow showed no swelling, 
heat, redness, or instability, and it appeared normal, with 
no deformity or tenderness.  He had full flexion (145 
degrees) of the left elbow, with pain at the end of that 
range of motion both actively and passively.  Movement 
against pressure yielded a measurement of 40 degrees, with 
pain at the end of that range of motion being much worse.  A 
December 2004 VA X-ray of the Veteran's left elbow was 
negative for any findings.  An August 2006 VA treatment 
record noted that the Veteran's left elbow ached almost 
daily.  In January 2007, a VA examiner noted that, for range 
of motion of the Veteran's left elbow, his flexion was almost 
equal to the right elbow and his extension was full, and both 
movements resulted in pain.  There was no increased pain with 
resistance.  The examiner concluded that there was evidence 
of left elbow joint dysfunction.  He went on to state that 
the Veteran did not have active epicondylitis, and in light 
of the pain currently experienced at full flexion and 
extension, he opined that there was presumably an underlying 
orthopedic abnormality of the left elbow, which could be 
identified by X-ray studies and further review.  On remand, 
the Veteran should be afforded a new VA examination with X-
rays and range of motion measurements to determine the 
current extent of his left elbow disability, to include a 
finding of whether there are any additional orthopedic 
abnormalities (such as arthritis, ankylosis, or other 
impairment of flail joint), functional loss, or 
incapacitating episodes.

With regard to all five claims, ongoing medical records 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), with regard to his 
claims for secondary service connection.

2.  Obtain current VA treatment records 
dating since June 2007 from the Spokane, 
Washington VA healthcare system.  The 
Veteran should also be asked to provide 
the names and addresses of all private 
medical care providers who treated him 
for his claimed conditions since his 
discharge from service.  After securing 
the necessary release, the RO/AMC should 
obtain these records.

3.  Schedule the Veteran for a VA 
neurological examination by a physician 
to determine the nature of his current 
headaches and their possible relationship 
to service.  The claims file should be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  A 
rationale for any opinions expressed 
should be provided.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to the 
following: 
(a) Whether the Veteran headaches 
represent a diagnosed disability or 
are related to an identified medical 
disorder; 
(b) Whether it is at least as likely 
as not (50 percent probability or 
greater) that any diagnosed headache 
disorder arose during service or is 
otherwise related to service; 
(c) If not, then the examiner should 
opine whether it is at least as likely 
as not (50 percent probability or 
greater) that his current diagnosed 
headache disorder is caused or 
aggravated (permanent worsening of the 
underlying disability beyond natural 
progress) by either his service-
connected rhinitis or his service-
connected PTSD.  If aggravation is 
determined, then the examiner should 
quantify the degree of such 
aggravation, if possible; 
(d) If there is no diagnosed 
disability that the Veteran's claimed 
headaches can be attributed to, the 
examiner should state whether there 
are objective signs and symptoms of 
the Veteran's headaches.  The examiner 
should indicate whether such represent 
an undiagnosed illness, and whether 
the disorder is related to the 
Veteran's service in the Persian Gulf. 

4.  Schedule the Veteran for a VA 
respiratory examination by a physician to 
determine the nature of his current cough 
and its possible relationship to service, 
and to determine the current extent of 
his vasomotor rhinitis.  The claims file 
should be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  A 
rationale for any opinions expressed 
should be provided.

(a) With regard to cough, the examiner 
should provide an opinion as to the 
following: 
(1) Whether the Veteran's cough is the 
result of a known clinical diagnosis;
(2) If so, whether it is at least as 
likely as not (50 percent probability 
or greater) that the diagnosed 
disorder manifested by a cough arose 
during service or is otherwise related 
to service to include environmental 
exposures during service; 
(3) If not, whether it is at least as 
likely as not (50 percent probability 
or greater) that his current diagnosed 
disorder manifested by a cough is 
caused or aggravated (permanent 
worsening of the underlying disability 
beyond natural progress) by his 
service-connected rhinitis.  If 
aggravation is determined, then the 
examiner should quantify the degree of 
such aggravation, if possible.
(4) If there is no diagnosed 
disability that the Veteran's claimed 
cough can be attributed to, the 
examiner should state whether there 
are objective signs and symptoms of 
the Veteran's cough.  The examiner 
should indicate whether such 
represents an undiagnosed illness, and 
whether the disorder is related to the 
Veteran's service in the Persian Gulf

(b) With regard to vasomotor rhinitis, 
the examiner should describe all related 
symptomatology, including the percentage 
of obstruction of the nasal passages on 
both sides.  The examiner should make a 
specific finding as to whether the 
Veteran currently has nasal polyps.  The 
examiner should also be asked to 
determine whether the January 2007 CT 
scan is a valid indicator of the presence 
or absence of nasal polyps and to provide 
an explanation as to why the January 2007 
CT scan showed a normal nasal cavity when 
nasal polyps were found at the November 
2006 examination only two months prior.

5.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the nature of any current low 
back disabilities and their possible 
relationship to service, and to determine 
the current extent of his left elbow 
disability.  The claims file should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary 
(including X-rays) should be conducted, 
and the results should be reported in 
detail.  A rationale for any opinions 
expressed should be provided.

(a) With regard to a low back disability, 
the examiner should make a finding as to 
whether any conditions in addition to 
spina bifida occulta are present.
(1) If only spina bifida occulta is 
present, then the examiner should 
provide an opinion as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
such preexisting disability was 
aggravated by service (permanent 
worsening of the underlying 
disability beyond natural progress).  
If aggravation is determined, then 
the examiner should quantify the 
degree of such aggravation, if 
possible.
(2) If any separate low back 
disability is present in addition to 
the spina bifida, then the examiner 
should also provide an opinion as to 
the following: (i) whether it is at 
least as likely as not (50 percent 
probability or greater) that any low 
back disability other than spina 
bifida arose during service or is 
otherwise related to service.

(b) With regard to the Veteran's left 
elbow disability, the examiner should 
describe all related symptomatology, 
including pain, functional loss, and any 
incapacitating exacerbations.  The 
examiner should perform range of motion 
testing for the left elbow and report the 
results in degrees, specifying at what 
degree in motion pain begins.  If any 
additional orthopedic abnormalities (such 
as arthritis, ankylosis, or other 
impairment of flail joint) are present, 
the examiner should so specify.

6.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


